Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Nov. 11, 2019. Claims 22-41 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 22-34 and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (Lancet 2015; 386: 2078–88. Submitted in IDS filed on Dec. 20, 2019).
Claims 22-40 are directed to a method of treating CIN2/3 cervical dysplasia and HPV16 and/or HPV18 infection in a subject who is not responsive to an immunostimulatory composition, comprising administering a first dose of an immunostimulatory composition to a subject, obtaining a biological sample from the subject, performing assays on the biological sample, and treat the subject who is not responsive to the immunostimulatory composition with one or more ablative or surgical interventions. Of these claims, Claims 22-30 specify that the assays on the biological sample are to detect the presence of an intraepithelial lesion cytology and presence of HPV16 and/or HPV18; claims 31-40 specify that the assay on the biological sample is to determine the presence of CD8+ cells, CD137+ cells or both. Claim 41 is directed to a similar method of treating CIN2/3 as claimed in claims 22-30 but it is focused on a subject who is response and requires that the administration of the immunostimulatory composition is continued after performing an assay showing responsiveness.
Trimble teaches that the authors assessed whether the vaccine VGX-3100, comprising synthetic plasmids targeting HPV-16 and HPV-18 E6 and E7 proteins, delivered by electroporation, would cause histopathological regression in women with CIN2/3. Efficacy, safety, and immunogenicity of VGX-3100 were assessed in CIN2/3 associated with HPV-16 and HPV-18, in a randomized, double-blind, placebo-controlled phase 2b study. See Abstract. 

Trimble further teaches that, in post-hoc immunological analyses, T-cell responses to HPV-16 and HPV-18 E6 and E7 peaked at week 14 for VGX-3100 recipients, with a 9·5 times greater median response than in placebo (p<0·0001; figure 3). In patients with concomitant histopathological regression and viral clearance, the size of median combined T-cell responses to E6 and E7 was greater than in patients who did not achieve concomitant histopathological regression and viral clearance (appendix). The magnitude of T-cell responses to E6 was associated with clinical outcome; responses to E6 differed significantly between those who had concomitant 
Trimble further teaches that VGX-3100 is the first therapeutic vaccine to show efficacy against CIN2/3 associated with HPV-16 and HPV-18, and that VGX-3100 could present a non-surgical therapeutic option for CIN2/3, changing the treatment outlook for this common disease. See Abstract. It teaches that one additional VGX-3100 recipient with injection-site pain discontinued dosing, to seek surgical resection. See e.g. page 2082, right column, para 1. These teachings indicate that surgical treatment is an apparent alternative when immunotherapeutic measures are undesired or fail to be effective in patients. Moreover, Trimble teaches that recommended treatment for patients with CIN2/3 is therapeutic excision, either a cold knife conisation or a loop 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention (e.g. a clinician treating a patient with CIN2/3 lesion) to put a patient on a surgical procedure after finding out that the patient is not satisfactorily responsive to VGX-3100 vaccination. One would have been motivated to do so to treat the non-responsive patient with an alternative method that is known to be effective.
Regarding claims 23-25 and 32-34, peripheral blood, cytological and cervical samples are known to be the main biological sample types commonly used in clinical assays in evaluation and treatment of CIN2/3 lesions, including assays taught in Trimble. See e.g. throughout the paper, and specifically page 2080, right column, para 3 and 4.
Regarding claim 40, it would have been obvious for one of ordinary skill in the art at the time of invention to continue the VGX-3100 vaccination during the scheduled administration after confirming that the first and/or second administration cause immune response based on a planned prime-boost schedule. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (Lancet 2015; 386: 2078–88. Submitted in IDS filed on Dec. 20, 2019), as applied above, in view of Mezache et al. (Modern Pathology (2015) 28, 1594–1602). 
Claim 35 further specifies testing the sample for the presence of PD-L1. 
Relevance of Trimble is set forth above. However, it is silent on PD-L1. 
Mezache teaches that although PD L1 protein was not evident by immunohistochemistry in histologically normal cervical epithelia (0/55) even when adjacent to CIN or cancer, PD L1 expression was much increased in CINs (20/21=95%) and cervical squamous cell cancer (56/70=80%) and localized to the dysplastic/neoplastic squamous cells and mononuclear cells, respectively, and that there was also a significant increase (each P<0.001) in PD L1 detection in mononuclear cells when comparing cervical squamous cell cancers to endometrial (22/115=19%) and ovarian adenocarcinomas (5/40=13%). It teaches that the data show that PD L1 is a solid biomarker of productive HPV infection of the cervix and that it is significantly upregulated in both the carcinoma and surrounding inflammatory cells in cervical cancer when compared with other gynecologic malignancies. See Abstract.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the PD-L1 detection assay disclosed in Mezache into the study of Trimble because of the close association of elevated PD-L1 level in lesions associated with HPV infection in cervical epithelia as disclosed in Mezache. There would be a reasonable expectation of success of performing such assay in the Trimble studies based on the teachings of Trimble. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648